DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear what is “a device”, in that claim 1 recites “first device”, “second device”, and “plurality of other user devices”.  Examiner notes Applicant claims are indefinite in that Applicant fails to maintain a clear demarcation 

Claims 17-18 recites the limitation "wherein change" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes Applicant recites in claim 15, “said common interaction area is changed to allow for selected change of field of view associated with at least one of said user devices”.  Examiner further notes independent claim 12 of which claims 17 and also claim 18 depend upon discloses “modifying an object in a content having an image being displayed in said second device by either said first device or said second device”.  Examiner notes that while modifying may constitute a change, it is unclear if it is the intent of the Applicant what is change. 

Claims that are noted above as being rejected but that are not specifically cited below are rejected based on their dependency on rejected independent claims as incorporating the errors of those claims and not imparting any features leading to statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy et al., U.S. Patent Publication Number 2018/0276841 A1, in view of Salter et al., U.S. Patent Publication Number 2014/0368534 A1, further in view of Blanchflower et al., U.S. Patent Publication Number 2012/0263154 A1.

Regarding claim 1, Krishnaswamy discloses a method comprising: obtaining a common interacting area based on an intersection of a field of view of a first device and a plurality of other user devices (paragraph 0042, defines the field of view of the local device, and in this example a wide screen TV 206 is near DVD player 208 and an electronic picture frame 210 and a speaker system 216, i.e. plurality of other user devices, bounding box for each of the peer devices found in the camera field of view; paragraph 
However it is noted that Krishnaswamy discloses AR and MR, but fails to specifically disclose wherein said image includes a real component and a computer generated component. 
	Salter discloses a method comprising: obtaining a common interacting area based on a field of view of a first device and a plurality of other user devices (paragraph 0117, field of view of each user is determined, finally a common/optimal position is calculated; figures 12B; 12C; 13A-13D); wherein said first device can view the field of view of at least a second device entirely (figure 1B, 18A, can view device 27 entirely, as shown in element 27a; paragraph 0107, figure 11, 1125, virtual object picture frame or other generally flat object); obtaining a border area inside the common interacting area wherein said interacting area first device can view the second device (figure 1C, frame of image obtained); modifying an object in a content having an image being displayed in said second device by either said first device or said second device such that if said object is modified by said second device (figure 1C, modifying an object, i.e. person, in content having an image being displayed by either said first device or second device); when said image includes a real component and a computer generated component 
Blanchflower discloses obtaining a common interacting area (figure 3C; paragraph 0027, capture an image or vide stream that includes an image of the trigger formed by the first and second object using the video camera at angle and orientation 363, can also capture an image or video stream that includes an image at angle or orientation 373, this enable the server computer device to match the characteristic information received from the mobile computing devices 360 and 370; paragraph 0040, there may be many trigger servers and augmented reality servers to accommodate the demand and usage by many users sharing many different augmented realties); wherein said first device can view the field of view of at least a second device entirely (figure 3C); obtaining a border area inside the common interacting area (figure 4, bounding area 415; bounding area 345); modifying an object in a content having an image being displayed in said second device by either said first device or said second device such that if said object is modified by said second device, said first device can automatically view it but if said object is modified by said first device said second device may selectively view it; when said image includes a real component and a computer generated component (paragraph 0033, augmented reality server to identify a corresponding augmented reality stored in the augmented reality database, the identified augmented reality 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the MR or AR display as disclosed by Krishnaswamy, have a real component such as the TV, displaying the computer generated component as disclosed and shown by Salter, figure 1C, in that to provide a mixed reality, there is a computer generated component as well as a real component (Salter, paragraph 0056).  It further would have been obvious to one of ordinary skill in the art at the effective time of filing that allow the second device selective view of the modified generated augmented reality content as disclosed by Blanchflower to allow automation, such as the generation of augmented reality or computer generated content, without losing manual control, such as the option to allow a user free control over the view point without the augmented content in the viewing area.

Regarding claim 2, Krishnaswamy discloses wherein at least a processor is included in said first device (1250, processor) and said field of 
Salter discloses paragraph 0091, as the position, orientation, and FOV of other users is determined, this information may be retrieved to the device performing the method for use in determining the common/optimal viewing position of virtual objects.
	Blanchflower discloses wherein at least a processor is included in said first device and said field of view of said first device can be shared by said first device with any of said other user devices including said second device via said processor (paragraph 0042, enabling the augmented reality to be displayed within a bounding area of a display screen of a first mobile computing device, wherein the augmented reality associated with first mobile computing device is shared).

Regarding claim 3, Salter discloses wherein said content includes a real object and said modified object can be a computer generated object 
	Blanchflower discloses wherein said content includes a real object and said modified object can be a computer generated object (CGI) and the CGI can be created or modified by said first or second device (paragraph 0025, a mobile computing device can capturing an image/video stream of a can of coke, a video about a coke special program is presented on the display screen of the mobile computing device, which Examiner interprets as real object, i.e. coke, and modified object, i.e. video, is computer generated and created).

Regarding claim 4, Krishnaswamy discloses wherein a device includes a processor that is a master processor and that controls said other plurality of devices (paragraph 0054, process may include pair local device to at least one object shown in an image on a wireless network, the local device an at least one object may have a wireless network unit, and may have access to stored metadata that can be received and/or transmitted to other wireless network units).
	Salter discloses paragraph 0080, much of the information that is useful to the mobile display devices will be computed and stored at the hub and 
	Blanchflower discloses wherein a device includes a processor that is a master processor and that controls said other plurality of devices (paragraph 0028, the first user may control the experiences that the second user and any other additional users).

Regarding claim 5, Krishnaswamy discloses wherein views appearing to at least one device of said plurality of devices is provided by a video and said master processor provides said video to at least one other device of said plurality of devices (paragraph 0052, obtaining image data of captured image on local device, may include capturing images with an image capture device or video camera that provides a video sequences).
	Salter discloses paragraph 0085, allow a user or owner/operator of a common environment within which the users are both present to view virtual objects at a common or optimal viewing location within the common environment.
	Blanchflower discloses paragraph 0045, an image of a three-dimensional real world object is captured, sensor data is generated based on the image, multiple sets of virtual reality data is generated based on the sensor data, virtual reality data is transmitted to the mobile computing 

Regarding claim 6, Krishnaswamy discloses wherein said modification includes resizing said object (paragraph 0066, the location of the object with its dimensional scaled for placement on the FOV of the local device can be determined).
	Salter discloses paragraph 0114, the calculated result may be calculated by initially considering the size of the object retrieved from the object definition, size may determine an optimal distance of the object relative to the user; and may have an optimal distance for the object;  

Regarding claim 7, Salter discloses wherein said computer generated component is generated by said processor of said first device or by a processor connected to said second device to interact with said real component in order to create a mixed reality effect, and said modification includes only modifying the computer generated component (paragraph 0094, user movement may comprise movement to manipulate the object, or movement within the common environment, the commonly viewed virtual object maybe a book, the user may act to turn a page of the book, the method will make a determination of whether or not common view of the virtual object needs to change). 

Regarding claim 8, it is noted that Krishnaswamy fails to disclose wherein said modification includes repositioning of at least a portion said object.
Salter discloses paragraph 0118, user have changed positions, as a result of this change, the method will process a movement of the virtual object relative to the users, as noted virtual object has shifted positions relative to the users.
	It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the modifying as disclosed by Krishnaswamy, modifying the position of a portion of the object, as disclosed by Salter, to maintain the object relative to the users.

Regarding claim 9, it is noted that Krishnaswamy fails to disclose wherein said common interacting area is changed to allow for a selected change of field of view associated with at least one of said other user devices further comprising providing the modified object to at least one of said plurality of devices for display.
Salter discloses paragraph 0118, it is possible that users 1360, 1362 and 1364, will change positions necessitating a change in the common/optimal viewing position of the virtual object.


Regarding claim 10, Krishnaswamy discloses wherein said common interacting area and said border area is modified by said processor dynamically every time field of view of at least one of said devices of said plurality of user devices is changed more than a selected amount (paragraph 0090, track object from frame to frame on a video sequence, one the position of an object region is determined on one frame, the object region may be determined by finding the same position on a subsequent frame, since an object region position on a frame should not move too significantly at 30fps, or the object region position may be recomputed).
	Salter discloses paragraph 0089, a scene map may be developed identifying the geometry of the scene as well as positions of object within the scene, the scene map generated in a given frame may include the x, y and z positions; paragraph 0090, detect and track moving objects and update the scene map based on the positions of moving objects.



Regarding claim 11, Salter discloses wherein said position of said common interacting area is modified dynamically by said processor every time said modification exceeds a preselected amount (if user movement relative to the virtual object is detected, the common/optimal viewing position and /or orientation of the object may be changed).
	Blanchflower discloses wherein said position of said common interacting area is modified dynamically by said processor every time said modification exceeds a preselected amount (paragraph 0030, the augmented reality is presented to a user within the bounding area of the display screen, it may be noted that, depending on the angle of the video camera relative to the trigger when an image of the trigger is captured, the position of the bounding area may vary within the display screen).

Regarding claims 12-19, they are rejected based upon similar rational as above.  Krishnaswamy further discloses a device comprising: a processor configured to obtain a common interacting area for at least two user 

Regarding claim 20, it is rejected based upon similar rational as above.  Krishnaswamy further discloses a non-transitory storage medium carrying instructions of program code for executing steps (paragraph 0022).

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/10/2021, with respect to 112 have been fully considered and are persuasive.  The 112(a) rejection of claims 1-18 has been withdrawn. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon two unrelated devices are looking at the same screen and viewing or altering it at the same time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616